*640Appeals (1) from a judgment of the Supreme Court (Bradley, J.), entered March 7, 2005 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release, and (2) from an order of said court, entered November 16, 2005 in Albany County, which denied petitioner’s motion for reconsideration.
In 1980, petitioner was convicted of murder in the second degree and criminal possession of a weapon in the second degree after he fatally shot his estranged wife. He was sentenced, respectively, to 20 years to life and 5 to 15 years in prison. In March 2004, he made his fourth appearance before the Board of Parole for parole release. His request was denied following a hearing and he was ordered held for an additional 24 months. After the determination was affirmed on administrative appeal, petitioner commenced this CPLR article 78 proceeding challenging it. Following joinder of issue, Supreme Court dismissed the petition. Petitioner subsequently moved pursuant to CPLR 2221 for reargument and/or renewal, and Supreme Court denied the motion. Petitioner now appeals.
This Court has been advised that petitioner reappeared before the Board on April 25, 2006 at which time his request for parole release was denied. In view of this, his appeals from the judgment dismissing the petition and his order denying his motion for reconsideration must be dismissed as moot (see Matter of Rivera v Travis, 8 AD3d 716, 716-717 [2004]). We are unpersuaded by petitioner’s assertion that this matter presents an exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]).
Crew III, J.P., Peters, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the appeals are dismissed, as moot, without costs.